Citation Nr: 0820256	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for vertigo, to include 
claimed as secondary to the service-connected tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), which denied 
entitlement to service connection for vertigo.


FINDING OF FACT

Competent evidence of a nexus between vertigo and active 
military service or any service-connected disability is not 
of record. 


CONCLUSION OF LAW

The veteran's vertigo was not incurred in or aggravated by 
service, nor was it caused by or proximately due to the 
service-connected tinnitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  It is also noted that service connection may be 
granted for a disability which is proximately due to and/or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  To establish service 
connection on a secondary basis, there must be medical 
evidence of a nexus between the service-connected disability 
and the nonservice-connected disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran contends that his vertigo is secondary to his 
service-connected tinnitus.  In this regard, it is noted that 
service connection for tinnitus is in effect and the veteran 
has a current diagnosis of vertigo.

Although a current diagnosis of vertigo is present and the 
veteran is service-connected for tinnitus, the competent and 
credible evidence fails to show that entitlement to service 
connection on a secondary basis is warranted.  In fact, there 
is no competent evidence of a nexus between the veteran's 
vertigo and his service-connected tinnitus. 

The veteran's vertigo was diagnosed as an inner ear 
disturbance, reported in VA Medical Center (VAMC) records 
dated in December 2004.  The treatment records state that the 
veteran's history of vertigo suggests a positioning problem. 

The veteran underwent a VA examination in March 2005, which 
determined that he was exposed to a significant amount of 
noise exposure while in service.  The examiner noted that the 
veteran's vertigo began approximately five years earlier.  
The examiner noted that while the veteran had surgery for a 
brain aneurysm it did not affect his vertigo.  After physical 
examination, which was essentially normal, the examiner 
concluded that while he cannot make a conclusion on what 
caused the veteran's vertigo, it is more likely than not 
labyrinthine (originating in the inner ear).  The examiner 
stated that because the onset of the veteran's vertigo was 
over 30 years after his separation from service, it is most 
likely not related to service.  The examiner did not link the 
veteran's vertigo to his tinnitus, nor are there any medical 
records in the file that link the veteran's vertigo to his 
service-connected tinnitus.

At a hearing before the undersigned, the veteran testified 
that he had been doing medical research and believed that 
tinnitus and vertigo were inextricably linked.  The veteran 
did not present any medical articles to support his 
assertion.  More importantly, the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge; thus, his assertions as to the etiology of his 
disability are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In fact, there is no objective, 
competent evidence of record suggesting that the veteran's 
vertigo is related to his service-connected tinnitus.  In the 
absence of credible medical evidence linking the veteran's 
current diagnosis to his service-connected tinnitus, the 
veteran's claim must be denied. 

In this case, the competent and credible evidence of record 
also fails to substantiate the claim for service connection 
on a direct basis.  The April 1961 induction examination 
report shows a normal clinical evaluation.  The service 
treatment records show no evidence of vertigo during service.  
The veteran's March 1965 separation examination shows that 
the veteran's neurological system, ears and eardrums were 
normal.  In addition to the foregoing, there is no evidence 
that the vertigo presented within one year of the veteran's 
discharge from service.  The veteran's vertigo manifested 
many years after service. There is no competent and credible 
evidence demonstrating that the veteran's vertigo is in any 
way related to active military service.  

At the 2008 hearing, the veteran's representative indicated 
that the veteran's VA examination was inadequate because the 
examiner did not review the veteran's records.  Indeed, the 
February 2005 VA examination indicates that the veteran's 
records were unavailable, and in the March 2005 examination a 
different examiner did not note review of the claims file.  
Nonetheless, the Board finds that the examination report is 
adequate and probative in establishing that the veteran's 
vertigo is not service related.  The medical opinion rendered 
was based on the veteran's historical recollection and the 
veteran's examination findings.  The basis of the examiner's 
opinion is also consistent with the other objective evidence 
of record.  In that, service treatment records are negative 
and the VA treatment reports also note the occurrence of the 
veteran's vertigo beginning approximately 3 or 4 years prior.  
See VA neurology treatment report dated in October 2003.  

The Board also finds that the record is sufficient to render 
a determination with regard to the veteran's claim for 
service connection on a secondary basis.  Except for the 
veteran's own beliefs and assertions, there is no competent 
evidence of record suggesting that his tinnitus caused or 
proximately caused his vertigo.  In fact, at the hearing in 
2008, the veteran indicated that no examiner has indicated 
such to him.  It was in medical literature that he saw 
tinnitus discussed with vertigo.  As previously noted, such 
articles were not submitted.  Additionally, to be considered 
probative, medical information/articles must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  This is not present 
here.  Therefore, the Board concludes that the veteran's 
interpretations of the articles are of insufficient 
specificity to suggest a relationship or connection between 
his service-connected tinnitus and his nonservice-connected 
vertigo.  Thus, no VA examination in this regard is needed.  
38 C.F.R. § 3.159(c)(4) (2007); see Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).  Therefore, the claim for entitlement 
to service connection for vertigo, to include as secondary to 
service-connected tinnitus is denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA a 
notice letter to the veteran in September 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of September 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date in a March 2006 
letter, thereby satisfying the requirements set forth in 
Dingess.  

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned is rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  While it is 
noted that the veteran continues to receive treatment at the 
Vancouver VAMC, the Board finds that additional development 
in this regard is not needed.  In this case, the Board 
concedes that the veteran has vertigo and he receives 
treatment.  However, the crux of this case rests upon the 
absence of competent medical evidence etiologically relating 
his vertigo to his service-connected tinnitus or to his prior 
active military service.  As discussed above, even by the 
veteran's own assertions, the reports would not contain the 
requisite medical evidence needed to establish service 
connection.  See also May 2008 hearing transcript.  Thus, to 
remand for additional development in this regard would be 
futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  As discussed above, the VA 
examination in connection with his claim is adequate and no 
additional action in this regard is needed.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for vertigo, to include 
claimed as secondary to the service-connected tinnitus 
disability, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


